Case 1:17-cv-00735-RDB Document 40 Filed 06/17/19 Page 1 of 2
Case 1:17-cv-00735-RDB Document 39-3 Filed 06/13/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,
Plaintiff,
v. | : Civil No. RDB-17-0735
$189,150.00 IN U.S. CURRENCY,

Defendant.

eee ee
seeee

FINAL ORDER OF FORFEITURE

Having considered the parties’ Consent Motion for Final Order of Forfeiture Pursuant to
Settlement Agreement, it is this_ #7" My of Sua , 2019, hereby
ORDERED, ADJU DGED, and DECREED that:

1. The United States of America provided notice of this case to known potential
claimant Michael P. Strohl (the “Claimant”) and provided constructive notice to all other potential
claimants by publication of the pendency of this forfeiture action.

2. The Claimant filed a timely verified claim to the defendant property.

3. There are no other claimants to the defendant property and the time for filing a
claim to contest this forfeiture has expired. "

4, The United States of America has shown that there was reasonable cause for the
seizure of the defendant property under 28 U.S.C. § 2465.

5. In accordance with the settlement agreement that is attached as Exhibit B to the

government’s motion, $170,235.00 of the defendant property is HEREBY FORFEITED to the

United States pursuant to 21 U.S.C. § 881(a)(6) and any right to such property held by any person
Case 1:17-cv-00735-RDB Document 40 Filed 06/17/19 Page 2 of 2
Case 1:17-cv-00735-RDB Document 39-3 Filed 06/13/19 Page 2 of 2

who did or could have filed a claim in this action is hereby extinguished. The remainder of the
defendant property ($18,915.00) shall be released to the Claimant, subject to any offset under 31
ULS.C. § 3716.

6. The United States Marshals Service shall dispose of the defendant property in
accordance with law and in accordance with the Settlement Agreement.

7. Each party shal! bear its own costs.

8. The clerk of the court shall provide copies of this order to counsel of record.

9, . The case is now CLOSED.

IT IS SO ORDERED.

Richard D. Bennett
United States District Judge
